DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed October 21, 2020.  Claims 1, 2, 6, and 7 have been amended.  Claims 1-3, 6, and 7 are currently pending and under examination.

This application is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/US2016/037632, filed June 15, 2016, which claims priority to U.S. Provisional Application No. 62/175628, filed on June 15, 2015. 

Withdrawal of Rejections:

	The rejection of claim 1-3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Brodie et al., and further in view of Wenning et al., is withdrawn.
	The rejection of claims 1-3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Mehling et al., and further in view of Wenning et al., is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS; Bone Marrow-Derived Mesenchymal Stem Cell Therapy as a Candidate Disease-Modifying Strategy in Parkinson’s Disease and Multiple System Atrophy, J Clin Neurol, (2009), 5:1-10).
With regard to claims 1 and 2, Lee et al. teach a method for slowing the progression of multiple system atrophy (MSA) in humans, the method including: determining an initial level of MSA in the human having MSA, including by use of the UMSARS I, which is a MSA rating score, and also by PET imaging; administering a composition comprising bone marrow-derived mesenchymal stem cells (MSCs) via intra-arterial and intravenous injection to the human; and determining a subsequent level of MSA in the human including at 4, 6, 8, 10, and 12 months, which are fully encompassed within at least three months, following administration, wherein the rate of progression of the MSA from the initial level to the subsequent level includes no disease progression and/or improvement of MSA (Abs.; Fig. 3 A-D; p. 8, Left Col., Neuroprotective Effects of Mesenchymal Stem Cells in Patients with Multiple System Atrophy through Right Col., Para. 1).  
Lee et al. further teach that MSCs can be easily harvested from the bone marrow of the patient, which are autologous MSCs, where the MSCs can be administered to the patient via intravenous, intra-arterial, intrathecal, or intralesional infusion (p. 3, Left Col., Characteristics of Mesenchymal Stem cells, Line 16-21).   It would have been obvious to one of ordinary skill in the art to utilize MSCs from the patient, as Lee et al. expressly teach that autologous bone 
With regard to claims 6 and 7, Lee et al. teach that the patients received consecutively intra-arterial injection and 3 repeated intravenous injections, which is four injections (Fig. 3 A-D; p. 8, Left Col., Neuroprotective Effects of Mesenchymal Stem Cells in Patients with Multiple System Atrophy through Right Col., Para. 1), which is fully encompassed within administration more than one time, and two to ten times.  As noted above, it would have been obvious to one of ordinary skill in the art that administration can be intrathecal administration, as Lee et al. expressly teach that administration to the patient can be intrathecal.  Wherein the use of intrathecal administration in the method as taught by Lee et al., including four administrations, amounts to the simple substitution of one known method of delivery of bone marrow-derived MSCs for the treatment of MSA.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereafter Lee 2009), as applied to claim 1 above, and further in view of Lee et al. (IDS; Autologous Mesenchymal Stem Cell Therapy Delays the Progression of Neurological Deficits in Patients With Multiple System Atrophy, Clinical Pharmacology & Therapeutics, Vol. 83, No. 5 (2008), p. 723-730 - hereafter Lee 2008).
The teachings of Lee 2009 as applied to claim 1 have been set forth above.  
claim 3, Lee 2009 does not specifically teach the number of MSCs utilized in the method.  However, Lee 2009 references the method of Lee 2008 with regard to the results presented in Fig. 3 A-D (see p. 8, Left Col., Neuroprotective Effects of Mesenchymal Stem Cells in Patients with Multiple System Atrophy through Right Col., Line 12-19).  
Lee 2008 teach the treatment of humans having MSA by intra-arterial and intravenous injection of MSCs (Abs.).  The MSCs are autologous bone marrow-derived MSCs (p. 728, Right Col., Isolation of MSCs and cell preparation for transplant, Para. 1, Line 13-15).  A dose of 4x107 MSCs is administered via intra-arterial injection and intravenous injection, where administration is performed four separate times (p. 728, Right Col., Isolation of MSCs and cell preparation for transplant, Para. 2), which is fully encompassed within about 5 x106 to about 5 x 108 MSCs.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee 2009 with Lee 2008, as Lee 2009 expressly references the method taught by Lee 2008.  As such, an ordinary artisan would have been motivated to utilize a dose of 4x107 MSCs in the method as rendered obvious by Lee 2009, because Lee 2009 expressly references the method taught by Lee 2008.

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	


Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653